Per Curiam.
Mandamus to require the judge of the Superior court to grant new trials in cases in which the relators were concerned, and in which they had lost the benefit of their exceptions by reason of the death of the trial judge before the bill of exceptions could be settled. The respondent relied upon a statute passed in 1879, authorizing the notes of the official stenographer to be used by the successor of the deceased judge in settling the bill of exceptions. It appeared, however, that in both cases the application for a new trial had been made, —and in one ease it had been granted, though leave was afterward revoked, — before the statute was passed, and when the right to a new trial had under former decisions become absolutely vested. Held that without considering the validity of the statute, it did not take away the rights already vested and asserted.
Mandamus granted.